01-13-00269-cr
                                                                          COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
   SEPTEMBER 10, 2015                                                     Transmitted 9/4/2015 3:20:43 PM
                                                                           Accepted 9/10/2015 9:27:50 AM
                                                                                           ABEL ACOSTA
                               PD No:- - - - - -                                                   CLERK

ROBIN LYNN PRINCE                                       IN THE TEXAS COURT

vs.                                                     OF CRIMINAL APPEALS

STATE OF TEXAS                                        AUSTIN, TEXAS

                MOTION FOR EXTENSION OF TIME TO FILE
         APPELLANT'S PRO-SE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW, Appellant, by and through the undersigned attorney, who has

personal knowledge of the matters contained herein, and files this Motion for Extension of

Time to File Appellant's Pro-Se Petition for Discretionary Review, and in support thereof

would show:

                                            I.

      Appellant was convicted of murder and sentenced to 50 years in the Texas

Department of Criminal Justice - Institutional Division. The trial court was the 182nd

District Court of Harris County, Texas. The trial court cause number was: 1266918. On

August 25, 2015, the First Court of Appeals in Houston, Texas, affirmed appellant's

conviction in appellate cause number: 01-13-00269-CR.

                                           II.

      The current deadline for filing appellant's petition for discretionary review 1s

September 24, 2015.
                                             III.

       No previous extension of time to file a petition for discretionary review has been

requested by appellant.

                                           IV.

       The undersigned is not pursuing further appellate review on behalf of Mr. Prince.

The undersigned is notifying appellant of his right to pursue a petition for discretionary

review.

                                           v.
       On behalf of Appellant, the undersigned is requesting an additional thirty (30) day

extension until October 26, 2015 in which to allow Appellant to file his pro-se petition for

discretionary review in this matter.

                                           VI.

       This request is not made for the purpose of delay but to insure Appellant's right to

appellate review in this matter.

                                         VII.

       Appellant's last known address within the Texas Department of Criminal Justice is:

                            Mr. Robin Lynn Prince
                            TDCJ-ID # 01848876
                            Eastham Unit
                            2665 Prison Road 1
                            Lovelady, Texas 75851
      WHEREFORE, PREMISES CONSIDERED, the undersigned prays that the Court

grant this Motion for Extension of Time to File Appellant's Pro-Se          Petition for

Discretionary Review until October 26, 2015.




                                                ~
                                                wayneiiii
                                                SBOT: 09656300
                                                4615 Southwest Freeway, Suite 600
                                                Houston, Texas 77027
                                                (713) 623-8312



                           CERTIFICATE OF SERVICE

      A true and correct copy of this motion is being provided to:

     Harris County District Attorney's Office
     Appellate Division
     1201 Franklin, 6th Floor
     Houston, Texas 77002

     Mr. Robin Lynn Prince
     (TDCJ-ID address noted above)